Citation Nr: 1626705	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected residuals of right elbow injury with degenerative joint disease and deformity of radial head and distal humerus (right elbow disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel	


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1991. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was subsequently transferred to the RO in Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law Judge in February 2015. A transcript of this hearing is associated with the claims file.

Notably, by rating decision dated in April 2010, the RO granted a separate 40 percent disability rating for right ulnar and median nerve entrapment at the elbow effective December 8, 2009, the date of a claim for "nerve and ligament damage of the right arm."  Significantly, during the February 2015 Board hearing, the Veteran specifically testified that he was not appealing the disability rating for the neurological issues of his right elbow and was only appealing the disability rating concerning the orthopedic issues of his right elbow disability.  

This matter was previously remanded by the Board in April 2015 for additional development.  

This appeal is now being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As above, this case was previously before the Board in April 2015.  The April 2015 remand sought outstanding treatment records and a new examination.  This was accomplished, and the claim was readjudicated in a February 2016 supplemental statement of the case (SSOC).  

A review of the February 2016 SSOC, however, only shows consideration of evidence dated from October 2012 to January 2016.  Unfortunately, the record includes a June 2011 VA contract examination which was not considered in the February 2016 SSOC, nor any prior SSOC.  The examination findings of June 2011 are significant in this case as they show significant loss of motion of the right elbow in comparison to a February 2009 VA contract examination and a January 2016 VA examination (which both show normal range of motion).  RO consideration of the June 2011 VA contraction examination needs to be accomplished.  Likewise, any additional relevant records of treatment should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant records of treatment (including VA treatment) he wishes to be considered in connection with this appeal.  These records should be sought and associated with the claims file.  

2. After accomplishing any needed notice and assistance obligations as well as any other additional development considered necessary, the RO should review the evidence of record, including the June 2011 VA contract examination and its range of motion findings, and any other evidence which has been obtained since the last SSOC was issued (in February 2016), and re-adjudicate the claim for an increased rating for the right elbow.  If the claim remains denied, the Veteran and his representative should be provided a SSOC, and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




